DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10194183. Although the claims at issue are not identical, they are not patentably distinct.
Application 17647424                                                          U.S. Patent No. US 10194183
1. A method of streaming media content over a network by a remote storage digital video recorder (RS-DVR) system coupled to the network, the method comprising: receiving, at the RS-DVR system, a request for media content of a live event from one or more media players on one or more client devices coupled to the network; and transmitting, by the RS-DVR system, one or more encoded media segments corresponding to the media content of the live event to the one or more media players over the network.

2. The method of claim 1, wherein the one or more media players request the media content from the RS-DVR system based on a current utilization of backhaul bandwidth by the RS-DVR system.

3. The method of claim 2, wherein the one or more media players request the media content from the RS-DVR system when a difference between the current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold.

4. The method of claim 1, wherein the one or more media players request the media content from the RS-DVR system based on a geographic location of the RS-DVR system.

5. The method of claim 1, further comprising: creating, at the RS-DVR system, a shared access rights content file comprising the one or more encoded media segments corresponding to the live event; and transmitting the one or more encoded media segments corresponding to the live event from the shared access rights content file at the RS-DVR system to the one or more media players over the network.

6. The method of claim 5, further comprising marking, at the RS-DVR system, the one or more encoded media segments as cacheable prior to transmitting the one or more encoded media segments.

7. The method of claim 1, wherein transmitting the one or more encoded media segments further comprises the RS-DVR system transmitting the one or more encoded media segments of the media content using a modified transport layer protocol.

8. The method of claim 7, wherein transmitting the one or more encoded media segments of the media content using the modified transport layer protocol comprises the RS-DVR system increasing a Transmission Control Protocol (TCP) receive window size when transmitting the one or more encoded media segments to the one or more media players.

9. The method of claim 7, wherein transmitting the one or more encoded media segments of the media content using the modified transport layer protocol comprises the RS-DVR system modifying a Transmission Control Protocol (TCP) stack when transmitting the one or more encoded media segments to the one or more media players.

10. The method of claim 1, further comprising identifying, by the RS-DVR system, a particular one of a plurality of backbone provider networks to be utilized when transmitting the one or more encoded media segments corresponding to the media content of the live event, wherein the one or more encoded media segments corresponding to the media content of the live event are transmitted over the identified backbone provider network.

11. The method of claim 10, wherein transmitting the one or more encoded media segments over the identified backbone provider network comprises the RS-DVR system instructing a data center router coupled to the RS-DVR system to transmit the one or more encoded media segments using the identified backbone provider network from among the plurality of backbone provider networks coupled to the data center router, wherein the identified backbone provider network is different from a default delivery route.

12. The method of claim 1, further comprising creating a content file comprising the one or more encoded media segments corresponding to the media content of the live event in a temporary data storage at the RS-DVR system prior to transmitting the one or more encoded media segments corresponding to the media content of the live event from the content file in the temporary data storage at the RS-DVR system to the one or more media players over the network.

13. The method of claim 1, further comprising: receiving, at the RS-DVR system, the one or more encoded media segments corresponding to the media content of the live event at a time of the request from an origin content server or a live stream encoder in a multiple bitrate format; and creating, at the RS-DVR system, a content file comprising the one or more encoded media segments corresponding to the media content of the live event at a requested bitrate, wherein transmitting the one or more encoded media segments comprises the RS-DVR system transmitting the one or more encoded media segments corresponding to the media content of the live event at the requested bitrate from the content file at the RS-DVR system.

14. The method of claim 13, wherein the media content corresponding to the live event is anchored to a particular point in time for playback according to a schedule of the live event.

15. A non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system, cause the processing system to: receive, at a remote storage digital video recorder (RS-DVR) system, a request for media content of a live event from one or more media players on one or more client devices coupled to a network; and transmit, by the RS-DVR system, one or more encoded media segments corresponding to the media content of the live event to the one or more media players over the network.

16. The computer readable-medium of claim 15, wherein the computer-executable instructions cause the processing system to: create a shared access rights content file comprising the one or more encoded media segments corresponding to the live event; and transmit the one or more encoded media segments corresponding to the live event from the shared access rights content file at the RS-DVR system to the one or more media players over the network.

17. The computer readable-medium of claim 15, wherein the computer-executable instructions cause the processing system to: receive the one or more encoded media segments corresponding to the media content of the live event at a time of the request from an origin content server or a live stream encoder in a multiple bitrate format; create a content file comprising the one or more encoded media segments corresponding to the media content of the live event at a requested bitrate; and transmit the one or more encoded media segments corresponding to the media content of the live event at the requested bitrate from the content file at the RS-DVR system.

18. The computer readable-medium of claim 15, wherein the computer-executable instructions cause the processing system to identify a particular one of a plurality of backbone provider networks to be utilized when transmitting the one or more encoded media segments corresponding to the media content of the live event, wherein the one or more encoded media segments corresponding to the media content of the live event are transmitted over the identified backbone provider network.

19. The computer readable-medium of claim 15, wherein the computer-executable instructions cause the processing system to create a content file comprising the one or more encoded media segments corresponding to the media content of the live event in a temporary data storage at the RS-DVR system prior to transmitting the one or more encoded media segments corresponding to the media content of the live event from the content file in the temporary data storage at the RS-DVR system to the one or more media players over the network.

20. A device comprising: a processing system; and a data storage element to store computer-executable instructions that, when executed by the processing system, cause the processing system to: receive a request for media content of a live event from one or more media players on one or more client devices coupled to a network; receive one or more encoded media segments corresponding to the media content of the live event at a time of the request from an origin content server or a live stream encoder in a multiple bitrate format; create a content file comprising the one or more encoded media segments corresponding to the media content of the live event at a requested bitrate; and transmit the one or more encoded media segments corresponding to the media content of the live event at the requested bitrate from the content file to the one or more media players on the one or more client devices over the network.
1. A method of streaming media content of a live event over a network using a remote storage digital video recorder (RS-DVR) system, the method comprising: determining a difference between a current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold value prior to receiving, at the RS-DVR system, a request for the media content from a media player on a client device via the network; receiving, at the RS-DVR system, one or more encoded media segments corresponding to the live event from an origin server on the network; creating, at the RS-DVR system, a shared access rights content file comprising the one or more encoded media segments corresponding to the live event in a temporary data storage at the RS-DVR system; and transmitting, by the RS-DVR system, the one or more encoded media segments corresponding to the live event from the shared access rights content file to the media player on the client device, wherein the RS-DVR system marks the one or more encoded media segments being transmitted as cacheable.

2. The method of claim 1, wherein transmitting the one or more encoded media segments further comprises transmitting the one or more encoded media segments of the media content marked as cacheable using a modified transport layer protocol.

3. The method of claim 1, wherein creating the shared access rights content file comprising the one or more encoded media segments in the temporary data storage comprises storing the one or more encoded media segments of the media content in a shared access rights buffer.

4. The method of claim 3, further comprising: receiving, at the RS-DVR system, a second request for the portion of the media content from a second media player on a second client device via the network; and transmitting the one or more encoded media segments of the media content from the shared access rights buffer to the second media player on the second client device.

5. The method of claim 1, wherein receiving the one or more encoded media segments of the media content from the origin server comprises receiving the one or more encoded media segments corresponding to the live event at a time of the request.

6. The method of claim 1, further comprising determining available backhaul bandwidth associated with the RS-DVR system exists prior to receiving the request.

7. The method of claim 1, further comprising: identifying, by a RS-DVR manager, the RS-DVR system from among a plurality of RS-DVR systems as currently streaming the media content in response to a second request for the portion of the media content from a second media player on a second client device; and providing, by the RS-DVR manager, indication of the RS-DVR system to the second media player on the second client device, wherein the second media player requests the portion of the media content from the RS-DVR system in response to the indication.

8. The method of claim 1, the media content comprising a live event, the method further comprising automatically deleting the shared access rights content file at the RS-DVR system when the live event ends.

9. The method of claim 1, the temporary data storage comprising a first in, first out (FIFO) buffer, wherein the one or more encoded media segments are evicted from the FIFO buffer after delivery.

10. The method of claim 1, wherein transmitting the one or more encoded media segments comprises the RS-DVR system instructing a networking component coupled to the RS-DVR system to transmit the one or more encoded media segments using a particular one of a plurality of backbone provider networks coupled to the data center router.

11. The method of claim 1, further comprising providing, by the RS-DVR system, the one or more encoded media segments from the shared access rights content file to multiple media players concurrently.

12. A remote storage digital video recorder (RS-DVR) system comprising: a network interface to communicate via a network; a per-subscriber data storage to store per-subscriber rights media content; a shared data storage to store shared rights media content; and a processing module coupled to the network interface and the shared data storage to determine a difference between a current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold value prior to receiving a request to stream media content of a live event from a media player on a client device via the network, receive one or more encoded media segments corresponding the media content from an origin server on the network, store the one or more encoded media segments of the media content of the live event in the shared data storage, and transmit the one or more encoded media segments of the media content of the live event from the shared data storage to the media player on the client device via the network, wherein the processing module marks the one or more encoded media segments being transmitted from the shared data storage as cacheable prior to transmitting the one or more encoded media segments of the media content to the media player on the client device.

13. The RS-DVR system of claim 12, wherein the shared data storage comprises a buffer, the processing module storing the one or more encoded media segments of the media content in the buffer prior to transmitting the one or more encoded media segments of the media content.

14. The RS-DVR system of claim 12, wherein the processing module receives a second request for streaming the media content from a second media player on a second client device via the network and transmits the one or more encoded media segments of the media content from the shared data storage to the second media player on the second client device via the network.

15. The RS-DVR system of claim 12, wherein the processing module transmits the one or more encoded media segments of the media content to the media player on the client device using a modified transport layer protocol.

16. The RS-DVR system of claim 12, wherein: the per-subscriber data storage and the shared data storage are physically distinct; and the shared data storage is configured to support temporary storage of the one or more encoded media segments for purposes of live streaming.

17. A method of streaming media content of a live event over a network using a remote storage digital video recorder (RS-DVR) network, the method comprising: receiving, at the RS-DVR network, a request for streaming the media content of the live event from a media player on a client device via the network; identifying, at the RS-DVR network, a first RS-DVR system of a plurality of RS-DVR systems associated with the RS-DVR network for streaming the media content of the live event based on a difference between a current utilization of backhaul bandwidth by the first RS-DVR system and an allocated amount of backhaul bandwidth associated with the first RS-DVR system; receiving, at the first RS-DVR system, one or more encoded media segments corresponding to the media content of the live event from an origin server on the network; buffering, at the first RS-DVR system, the one or more encoded media segments of the media content of the live event in a shared access rights data storage at the first RS-DVR system; and transmitting, by the first RS-DVR system, the one or more encoded media segments of the media content of the live event from the shared access rights data storage to the media player on the client device, wherein the first RS-DVR system marks the one or more encoded media segments being transmitted as cacheable.

18. The method of claim 17, further comprising: determining available backhaul bandwidth associated with the RS-DVR network exists; and providing indication of availability of the RS-DVR network for streaming the media content to the media player on the client device via the network, wherein the media player transmits the request for streaming the media content after receiving the indication.




The independent claims of the current application are streaming media content over a network by a remote storage digital video recorder (RS-DVR) system coupled to the network, the method comprising: receiving, at the RS-DVR system, a request for media content of a live event from one or more media players on one or more client devices coupled to the network; and transmitting, by the RS-DVR system, one or more encoded media segments corresponding to the media content of the live event to the one or more media players over the network. 
	In comparison, claims 1-18 of U.S. Patent No. US 10194183 similarly claims “streaming media content of a live event over a network using a remote storage digital video recorder (RS-DVR) system, the method comprising: determining a difference between a current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold value prior to receiving, at the RS-DVR system, a request for the media content from a media player on a client device via the network; receiving, at the RS-DVR system, one or more encoded media segments corresponding to the live event from an origin server on the network; creating, at the RS-DVR system, a shared access rights content file comprising the one or more encoded media segments corresponding to the live event in a temporary data storage at the RS-DVR system; and transmitting, by the RS-DVR system, the one or more encoded media segments corresponding to the live event from the shared access rights content file to the media player on the client device, wherein the RS-DVR system marks the one or more encoded media segments being transmitted as cacheable.”
	As is apparent from the differences cited in the current application, the claims of the current application are broader in scope but contain the same elements recited in the claims of  U.S. Patent No. US 10194183. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
	With respect to the dependent claims 2-14 and 16-19, are further rejected as being dependent on a rejected independent claims and the dependent claims are similar in scope as are rejected in the obviousness rejection such that the obviousness rejection is incorporated herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Major; Robert Drew et al. US 20130142499 A1 (hereafter Major).
Regarding claim 1 “a method of streaming media content over a network by a remote storage digital video recorder (RS-DVR) system coupled to the network, the method comprising: receiving, at the RS-DVR system, a request for media content of a live event from one or more media players on one or more client devices coupled to the network” reads on Major Fig. 1 and para 48-51 RSDVR 104 retrieves video files on behalf of subscriber 102. Regarding “transmitting, by the RS-DVR system, one or more encoded media segments corresponding to the media content of the live event to the one or more media players over the network 108” further reads on Major Fig. 1 and para 49 video delivered to subscriber system 102 using media segments over the network 108.
Regarding claim 2, “wherein the one or more media players request the media content from the RS-DVR system based on a current utilization of backhaul bandwidth by the RS-DVR system” further reads on Major para 46-48 and para 62 the RS-DVR manager 106 will use actual playback analytics in deciding where to assign particular recordings.
Regarding claim 5 “further comprising: creating, at the RS-DVR system, a shared access rights content file comprising the one or more encoded media segments corresponding to the live event; and transmitting the one or more encoded media segments corresponding to the live event from the shared access rights content file at the RS-DVR system to the one or more media players over the network” is analyzed with respect to claims 1-2 and rejected on anticipation grounds wherein Major teaches RS-DVR provided requested media content file has shared rights (para 48, 69, 93-97).
Regarding the non-transitory computer readable medium claims 15-16, the claim is rejected as discussed in the rejection of claim 1 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Major; Robert Drew et al. US 20130142499 A1 (hereafter Major) and in further view of Ma; Kevin J. et al. US 20150106481 A1 (hereafter Ma).
Regarding claim 3, “wherein the one or more media players request the media content from the RS-DVR system when a difference between the current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold” whereas Major teaches monitoring required bandwidth (Major para 46-48 and para 62 the RS-DVR manager 106 will use actual playback analytics in deciding where to assign particular recordings), Major does not disclose “a difference between the current utilization of backhaul bandwidth by the RS-DVR system and an allocated amount of backhaul bandwidth associated with the RS-DVR system exceeds a threshold.”
	In an analogous art, Ma discloses the deficiency of Major wherein Ma teaches that upon a segment request, the rate limiting policies for the carrier backhaul network 114 to determine whether excess bandwidth is sufficient to prefetch segments from a backhaul server (para 32-35) and if a rate reduction is implemented because a bandwidth excess is not within an established threshold policy, then prefetching of segments is disabled from a backhaul cache server (Ma para 20, 37, 71-74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Major’s invention comprising a RS-DVR for video delivery to subscriber system using media segments over the network and monitoring required bandwidth for delivering video segments via a backhaul network by incorporating elements of a backhaul server for providing video segments to client devices requesting video segments and applying rate limiting policies for the carrier backhaul network to determine whether excess bandwidth is sufficient to prefetch segments from a backhaul server and if a rate reduction is implemented because a bandwidth excess is not within an established threshold policy, then disabling the prefetching of segments from a backhaul cache server in order to yield predictable results such as to provide a reliable delivery requested content to the client.
Regarding claim 4, “wherein the one or more media players request the media content from the RS-DVR system based on a geographic location of the RS-DVR system” is further rejected obviousness grounds as discussed in the rejection of claim 1 wherein Major teaches RS-DVR are at different geographic locations (para 60-64) but Ma teaches the client requests are delivered to different network device locations (para 17, 39, 55).
Regarding claim 10, the method of claim 1, further comprising identifying, by the RS-DVR system, a particular one of a plurality of backbone provider networks to be utilized when transmitting the one or more encoded media segments corresponding to the media content of the live event, wherein the one or more encoded media segments corresponding to the media content of the live event are transmitted over the identified backbone provider network” is further rejected obviousness grounds as discussed in the rejection of claims 1 and 4 wherein Major teaches RS-DVR are at different geographic locations (para 60-64) but Ma teaches the client requests are delivered to different network device locations using a tree distribution (backbone) (See para 17, 39, 55-59).
Regarding claim 11 and 18, “wherein transmitting the one or more encoded media segments over the identified backbone provider network comprises the RS-DVR system instructing a data center router coupled to the RS-DVR system to transmit the one or more encoded media segments using the identified backbone provider network from among the plurality of backbone provider networks coupled to the data center router, wherein the identified backbone provider network is different from a default delivery route” is further rejected obviousness grounds as discussed in the rejection of claims 1, 4 and 10 wherein Major teaches RS-DVR are at different geographic locations (para 60-64) but Ma teaches the client requests are delivered to different network device locations using a tree distribution (backbone) based on bandwidth metrics to avoid default transmission (e.g., based on geography) (See para 17, 39, 55-59).
Regarding claim 12 and 19, further comprising creating a content file comprising the one or more encoded media segments corresponding to the media content of the live event in a temporary data storage at the RS-DVR system prior to transmitting the one or more encoded media segments corresponding to the media content of the live event from the content file in the temporary data storage at the RS-DVR system to the one or more media players over the network” is further rejected obviousness grounds as discussed in the rejection of claims 1, 4, and 10-11 wherein Ma further teaches the temporal storage of media segments (para 43).
Regarding claims 13 and 17, further comprising: receiving, at the RS-DVR system, the one or more encoded media segments corresponding to the media content of the live event at a time of the request from an origin content server or a live stream encoder in a multiple bitrate format; and creating, at the RS-DVR system, a content file comprising the one or more encoded media segments corresponding to the media content of the live event at a requested bitrate, wherein transmitting the one or more encoded media segments comprises the RS-DVR system transmitting the one or more encoded media segments corresponding to the media content of the live event at the requested bitrate from the content file at the RS-DVR system” is further rejected obviousness grounds as discussed in the rejection of claims 1, 4, and 10-12 wherein Ma para 67-74 further teaches Given a video distributed using HTTP Live Streaming, a master m3u8 file is requested by the client device 102 in step 302. The request is parsed by the session manager 204 in step 304 and determined to be for a playlist in step 308. The session manager 204 then creates a video streaming session in step 312. The master m3u8 playlist is retrieved by the cache manager 206 in steps 314 and 316 and returned to the session manger 204 who parses it and finds contains references to 4 different individual bitrate m3u8 files for 64 kbps, 160 kbps, 320 kbps, and 864 kbps. The session manager finds a global rate limit of 800 kbps and a subscriber rate limit of 700 kbps. The playlist generator 216 generates a spoofed playlist containing only the 3 bitrates: 64 kbps, 160 kbps, and 320 kbps which do not exceed the target bitrate in step 320 and returns it to the client device 102. Subsequent requests for the individual bitrate playlists which are not spoofed and returned directly to the client device 102.
Regarding device claim 20, the claim grouped and rejected with the method claims 1, 13, and 17 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 13,  and 17 and because the steps of the method are easily converted into elements of computer implemented device by one of ordinary skill in the art. 
	
Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Major; Robert Drew et al. US 20130142499 A1 (hereafter Major) and in further view of Major; Robert Drew et al. US 20140281006 A1 (hereafter Major '006).
Regarding claim 6, “further comprising marking, at the RS-DVR system, the one or more encoded media segments as cacheable prior to transmitting the one or more encoded media segments” Major teaches encoding media segments to identify whether a segment can be cached (Major para 50) but does not state that the transmitted segments are “cacheable”. 	In an analogous art, Major ‘006 teaches segments transmitted to a client device enable caching (para 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Major’s invention comprising a RS-DVR for video delivery to subscriber system using media segments over the network and marking segments to identify whether caching is disabled by a client device and further incorporating known elements of Major ‘006 for transmitting segments to a client device and enable caching by the client device in order to identify the digital rights management of a client device and enforce different levels of authorization based on subscriptions. 



Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Major; Robert Drew et al. US 20130142499 A1 (hereafter Major) in view of Harvell et al. (US 20100250701).
Claim 7, the method of claim 1, Major does not clearly disclose wherein transmitting the portion further comprises transmitting the portion of the media content using a modified transport layer protocol.
Harvell discloses a technic for modifying the performance of a transport layer protocol in response to a request of a content from a client device (§0061- 0065).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Major by implementing a process of modifying a transport layer protocol or TCP protocol stack, as taught by Harvell in order to yield predictable results such as to provide a reliable delivery requested content to the client.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Major; Robert Drew et al. US 20130142499 A1 (hereafter Major) in view of Harvell et al. (US 20100250701) and in further view of Major; Robert Drew et al. US 20140281006 A1 (hereafter Major '006).
Regarding claim 8, the method of claim 7, wherein transmitting the one or more encoded media segments of the media content using the modified transport layer protocol comprises the RS-DVR system increasing a Transmission Control Protocol (TCP) receive window size when transmitting the one or more encoded media segments to the one or more media players” is not taught by Major or Harvel.
In an analogous art, Major ‘006 teaches segments transmitted to a client device utilizing a TCP connection and increasing the time that the connection is maintained to avoid interruptions (para 31, 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Major and Harvel’s invention comprising a RS-DVR for video delivery to subscriber system using media segments over the network further incorporating known elements of Major ‘006 for transmitting segments transmitted to a client device utilizing a TCP connection and increasing the time that the connection is maintained to avoid interruptions. 
Regarding claim 9, the method of claim 7, wherein transmitting the one or more encoded media segments of the media content using the modified transport layer protocol comprises the RS-DVR system modifying a Transmission Control Protocol (TCP) stack when transmitting the one or more encoded media segments to the one or more media players” is further rejected on obviousness grounds as discussed in the rejection of claim 8 wherein Major ‘006 teaches segments transmitted to a client device utilizing a TCP connection and increasing the time that the connection is maintained to avoid interruptions (para 31, 46).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Major; Robert Drew et al. US 20130142499 A1 (hereafter Major) and in further view of Ma; Kevin J. et al. US 20150106481 A1 (hereafter Ma) in view of Hurst; Mark B. et al. US 20090043906 A1 (hereafter Hurst).
Regarding claim 14, the method of claim 1, wherein the media content corresponding to the live event is anchored to a particular point in time for playback according to a schedule of the live event” is further rejected on obviousness grounds as discussed in the rejection of claim 13 but Major and Ma do not use the term “anchor.” In an analogous art, Hurst teaches the deficiency (para 80-83).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Major and Ma’s invention comprising a RS-DVR for video delivery to subscriber system using media segments over the network and incorporating known elements of Hurst’s invention for utilizing and anchor module to associate received media content with an actual point in time to “now” indicating a live point in the transmission to allow the user the benefit of using placeshifting features when viewing live content. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421